Citation Nr: 1758555	
Decision Date: 12/18/17    Archive Date: 12/28/17

DOCKET NO.  12-05 841	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for a respiratory disability, to include as due to an undiagnosed illness.  


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel

INTRODUCTION

The Veteran had active service from August 1989 to May 1992.  He served in Southwest Asia and was awarded the Combat Infantryman Badge.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision of the Detroit, Michigan, Regional Office (RO) of the Department of Veterans Affairs (VA) which denied service connection for respiratory problems, to include as due to an undiagnosed illness.  The Veteran appeared at a June 2015 videoconference hearing before the undersigned Veterans Law Judge.  A hearing transcript is of record.  In July 2016, the Board remanded the claim to the Agency of Original Jurisdiction for additional development.  


REMAND

Unfortunately, another remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  

The VA clinical documentation of record shows that the Veteran was treated for respiratory complaints which were variously diagnosed as chronic obstructive pulmonary disease (COPD); obesity hypoventilation; "chronic airway obstruction, not elsewhere classified;" shortness of breath; and pulmonary embolisms.  

A June 2010 treatment record from R. Sherman, M.D., states that the Veteran was diagnosed with chronic obstructive lung disease and "restrictive lung disease secondary to obesity."  The doctor commented that "these pulmonary abnormalities could be due to exposure to his time during the Gulf War if he had toxic exposure."  

In July 2016 Remand instructions, the Board requested that the Veteran be provided a VA Gulf War Protocol examination to determine the nature and etiology of any identified respiratory disabilities.  

The report of an October 2016 VA respiratory examination states that the Veteran was diagnosed with a pulmonary embolism.  The report of an October 2016 VA Gulf War general medical examination states that "the medical history is normal, no symptoms, abnormal findings or complaints are reported."  The examiner commented that "the Veteran's current respiratory illness has a clear and specific etiology and diagnosis" and the "STR and immediate post military medical records do not document any respiratory illness, diagnosis, or treatment plan."  A November 2016 addendum to the October 2016 VA Gulf War general medical examination report states that "the Veteran's current respiratory condition pulmonary embolism has a clear and specific etiology and diagnosis."  A March 2017 addendum to the October 2016 VA Gulf War general medical examination report states that "the Veteran was treated for pulmonary embolism in 12/2015" and "the current respiratory problem is not aggravated by his military service from 1989 to 1992."  The VA physician did not address the multiple prior VA and private diagnoses of COPD, chronic obstructive lung disease, restrictive lung disease, obesity hypoventilation, and chronic airway obstruction, not elsewhere classified.  Further, the examiner did not discuss Dr. Sherman's positive opinion as to a relationship between diagnosed respiratory disabilities and active service.  

VA's duty to assist includes, in appropriate cases, the duty to conduct a thorough and contemporaneous medical examination which is accurate and fully descriptive.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  When VA obtain an evaluation, the evaluation must be adequate.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Because of the cited deficiencies in the October 2016 VA Gulf War general medical examination report and the multiple addenda , the Board finds that further VA respiratory examination is necessary.  

Clinical documentation dated after May 2017 is not of record.  VA should obtain all relevant VA and private treatment records which could potentially be helpful in resolving the Veteran's claim.  Murphy v. Derwinski, 1 Vet. App. 78 (1990); Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he provide information as to all treatment of any respiratory disabilities after May 2017, including the names and addresses of all health care providers whose records have not already been provided to VA.  Upon receipt of the requested information and the appropriate releases, contact all identified health care providers and request copies of all available records pertaining to treatment of the Veteran, not already of record.  If identified records are not obtained, then notify the Veteran.  38 C.F.R. § 3.159(e) (2017).  

2.  Associate with the record any VA medical records not already of record of treatment of the Veteran including that associated with treatment provided after May 2017.  

3.  Schedule the Veteran for a VA respiratory examination conducted by a medical doctor who has not previously examined him in conjunction with this claim, to assist in determining the nature and etiology of any identified respiratory disabilities and any relationship to active service.  The examiner must review the record and should note that review in the report.  A rationale for all opinions should be provided.  The examiner should:

(a)  Confirm that the examiner is a medical doctor who has not previously examined the Veteran in conjunction with this claim.

(b)  Diagnose all respiratory disabilities found.  

(c)  Opine whether it at least as likely as not (50 percent probability or greater) that each identified respiratory disability had its onset during active service or is related to any incident of service, including the Veteran's service in Southwest Asia.  

(d)  Opine whether it at least as likely as not (50 percent probability or greater) that each previously identified respiratory disability, to include COPD, chronic obstructive lung disease, restrictive lung disease, obesity hypoventilation, and chronic airway obstruction, not elsewhere classified, had its onset during active service or is related to any incident of service, including the Veteran's service in Southwest Asia.  

4.  Then readjudicate the claim on appeal.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remand.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C. §§ 5109B, 7112 (2012).  


_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).  

